Appellants Rice-Stix Dry Goods Company et al. are property owners within the limits of the benefit district that was sought to be established in connection with the condemnation of the site of what is known as "Memorial Plaza" in the City of St. Louis. Said appellants did not file exceptions within the twenty days after the filing of the commissioners' report as required by the Charter. Later appellants filed an application in the principal case in the circuit court praying the court's permission to file their exceptions and appellants attached to said motion their duly prepared exceptions. Thereafter, the circuit court denied appellants' application for leave to file exceptions. This appeal followed.
In the case of The City of St. Louis, Appellant, v. Nancy T. Pope et al., No. 35,187, 344 Mo. 479, 126 S.W.2d 1201, in this court and in which case the opinion of this court is filed concurrently herewith, it has been decided that the so-called taxing district or benefit district was illegally created and is of no effect, therefore, the decision *Page 502 
in case No. 35,187 is controlling and is decisive of the questions raised in this appeal.
For the reasons stated in said opinion and the conclusions therein reached it is unnecessary for this court to further consider the questions raised in the instant case. This appeal is therefore by the court dismissed. All concur.